Name: Commission Regulation (EEC) No 197/93 of 29 January 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, artichokes, melons and strawberries
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 30. 1 . 93 Official Journal of the European Communities No L 22/105 COMMISSION REGULATION (EEC) No 197/93 of 29 January 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, artichokes, melons and strawberries Whereas, on application of Article 2 of Council Regula ­ tion (EEC) No 1911 /91 of 26 June 1991 on the applica ­ tion of the provisions of Community law to the Canary Islands (8) the rules in force for mainland Spain shall apply to products originating in the Canary Islands and sent to other parts of the Community from 1 July 1991 consequently the information concerning produce from the Canary Islands should be taken into account for the application of the supplementary trade mechanisms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), as amended by Regulation (EEC) No 3818/92 (2) and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 8 1 6/89 (3), as amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes, melons and strawberries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (5), as amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 3840/92 f) lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 31 January 1993 for the above products ; whereas in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market situation, a period I should be fixed up to 28 March 1993 for the products in question in accordance with the Annex ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consig ­ ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Article 1 For tomatoes artichokes, melons and strawberries covered by the CN codes set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Article 2 For consignments from Spain to the rest of the Commu ­ nity market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89 shall apply. However, the notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. The communications referred to in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil '. (') OJ No L 312, 27. 10 . 1989, p. 6 . 0 OJ No L 387, 31 . 12. 1992, p. 15 . 0 OJ No L 86, 31 . 3 . 1989, p. 35. Article 3 This Regulation shall enter into force on 1 February 1993(4) OJ No L 387, 31 . 12 . 1992, p. 47. 0 OJ No L 379, 28 . 12. 1989, p. 20 . (6) OJ No L 313, 14. 11 . 1991 , p. 13 . f) OJ No L 387, 31 . 12. 1992, p. 73 . (*) OJ No L 171 , 29. 6 . 1991 , p. 1 . No L 22/106 Official Journal of the European Communities 30 . 1 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 Period from 1 February to 28 March 1993 Description of product CN code Period Tomatoes 0702 00 10 I Artichokes 0709 1 0 00 I Melons 0807 10 90 I Strawberries 08 1 0 1 0 90 I